ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
SkyQuest Aviation, LLC                          ) ASBCA No. 62586
                                                )
Under Contract No. FA5682-19-P-A040             )

APPEARANCE FOR THE APPELLANT:                      Mr. William Tresky
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Maj Michelle E. Gregory, USAF
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 8, 2021




                                                JAMES R. SWEET
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62586, Appeal of SkyQuest
Aviation, LLC, rendered in conformance with the Board’s Charter.

       Dated: June 9, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals